DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-4 are currently pending and addressed below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “320” has been used to designate both a tab on the second side (para. 0017, lines2-3) and a slot of the second face of the first rectangular panel (para. 0018, lines 1-2). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "206" (para. 0015, line 3) and "208" (para. 0028, lines 2-3) have both been used to designate the “first rectangular side panel”; reference characters "906" (para. 0033, line 4) and "954" (para. 0035, line 1) have both been used to designate the “rectangular side panel”. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 402, 602, 604, 606, 608, 907, 909, 914, 917, 918, 924, 926, 940, 942, 944, 946, 948, 950.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
In claim 1, line 29, “long slots are position parallel to one another” should read “long slots are parallel to one another”.
In claim 1, line 30, “but position parallel to one another” should read “but parallel to one another”.
Claim 4, lines 1-2, states “the first and second rectangular panels include a single large aperture each”. However, apertures are normally "defined", not "included" (e.g., a single large aperture is defined in the first face).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 19 and 23, it is unclear whether “the second edge” being referred to is the second long edge or the second short edge. For examination purposes, examiner interprets “the second edge” in these lines to be --the second short edge--.
In claim 2, lines 18 and 22, it is unclear whether “the second edge” being referred to is the second long edge or the second short edge. For examination purposes, examiner interprets “the second edge” in these lines to be --the second short edge--.
Claims 3-4 are indefinite by virtue of their dependency on claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Albero (ES 1059309 U) in view of Teags et al. (US 5839651 A).

    PNG
    media_image1.png
    1260
    1058
    media_image1.png
    Greyscale

Claim 1 (as best understood), Albero teaches a door hardware display mount (Fig. 1-2 show a door hardware display mount 2) comprising:
a first rectangular panel (ref. 4) having a first face, a second face, a first side, a second side, a bottom edge (see annotated Fig. 2), a first large aperture, and a second large aperture (annotated Fig. 2 shows first and second large apertures 3), and wherein the bottom edge of the first rectangular panel includes a tab (see annotated Fig. 2 for tab 8);
a second rectangular panel (second rectangular panel 4 is a mirror of first rectangular panel 4) having a first face and a second face (Annotated Fig. 2 shows the second face of second rectangular panel 4. While not shown, the first face is opposite the second face), wherein the first face of the second rectangular panel has two large apertures (While only one large aperture is shown on second rectangular panel 4 in Fig 2, there are two large apertures as the second rectangular panel is a mirror of the first rectangular panel), and wherein a bottom edge of the second rectangular panel includes a tab (see annotated Fig. 2 for tab 8);
a first rectangular side panel (ref. 5) having a first long edge, a second long edge, a first short edge, a second short edge, a first small aperture (see annotated Fig. 2), wherein the first short edge is flat (annotated Fig. 2 shows the first short edge is flat) and the second edge includes a tab protruding from the second edge (annotated Fig. 2 shows a tab 9 protruding from the second short edge of first rectangular side panel 5);
a second rectangular side panel having a first long edge and a second long edge, a first short edge and a second short edge, a first small aperture (second rectangular side panel 5 is a mirror of first rectangular side panel 5), wherein the first short edge is flat (annotated Fig. 2 shows the first short edge is flat) and the second edge includes a tab (even though it is not clearly shown, second rectangular side panel 5 also has a tab 9 protruding from the second short as the second rectangular side panel 5 is a mirror of the first rectangular side panel 5);
a first base plate (see annotated Fig. 2 for base plate 6).
While Albero teaches two large apertures on the first and second rectangular panels, Albero fails to teach wherein each of the first large aperture and the second large aperture are offset from the first side by a first backset dimension and each are offset from the second side by a second backset dimension. However, the court has held that claims which read on the prior art except with regard to the position of certain elements were held unpatentable because shifting the position of these elements would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See also MPEP 2144.04.VI(C). Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Albero to have the second large aperture (ref. 3) to either above or below the first large aperture. The motivation would have been because of aesthetic preferences.
	Albero fails to teach slots along the edges of the first and second sides of the first and second rectangular panels. However, Teags teaches a display box (ref. 10) having a first rectangular panel (ref. 28), a second rectangular panel (ref. 30), a first rectangular side panel (ref. 18), a second rectangular side panel (ref. 20), and a base plate (ref. 142), wherein the second face of the first rectangular panel includes two slots in the second face along an edge of the first side of the first rectangular panel and two slots in the second face along an edge of the second side of the first rectangular panel (Fig. 8 shows slots 170 along an edge of first side 172 and slots 174 along an edge of second side 176 of first rectangular panel 28), wherein the second face of the second rectangular panel includes two slots in the surface along an edge of the first side of the second rectangular panel and two slots in the surface along an edge of the second side of the second rectangular panel (Fig. 8 shows slots 186 along an edge of first side 188 and slots 190 along an edge of second side 192 of second rectangular panel 30).
Albero and Teags are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. easily assembled display systems. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Albero’s rectangular panels (ref. 4) to incorporate the teachings of Teags to add slots along the edges of the sides of the rectangular panels. The motivation would have been because this provides spaces for mating the rectangular panels with the other components of the display box.
Albero as modified fails to teach that the slots are recessed. However, the court has held that claims which read on the prior art except with regard to the position of certain elements were held unpatentable because shifting the position of these elements would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See also MPEP 2144.04.VI(C). Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Albero in view of Teags to move the placement of the slots so they are recessed within the second face of the rectangular panels, i.e. the slots do not go all the way through to the first face of the rectangular panels. The motivation would have been because hiding the slots allows consumers to focus on the display instead of getting distracted by the mount and its assembly.
Albero as modified also fails to teach a second small aperture on the first and second rectangular side panels. However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also MPEP § 2144.04. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Albero’s first and second rectangular side panels (ref. 5) to have a second small aperture similar to the first small aperture (see annotated Fig. 2). The motivation would have been because having more than one small aperture allows for additional hardware to be displayed.
	While Albero teaches tabs (ref. 9) on the first and second rectangular side panels (ref. 5), Albero as modified fails to teach that both long edges include two tabs each. However, Teags teaches wherein both long edges include two tabs each (Fig. 6 shows tabs 150 on first long edge 152 and tabs 154 on second long edge 156 of rectangular side panels 18 and 20).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Albero’s rectangular side panels (ref. 5) to incorporate the teachings of Teags to add tabs (Teags, ref. 150, 154) along both long edges. The motivation would have been because this allows the rectangular side panels to mate with the slots on the rectangular panels.
Albero as modified fails to teach that the first base plate (ref. 6) is square. However, the court has held that the configuration of the claimed base plate was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed base plate was significant. See MPEP § 2144.04. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Albero’s first base plate (ref. 6) to be square. The motivation would have been for aesthetic purposes.
Albero as modified also fails to teach that the base plate has slots. However, Teags teaches a base plate (ref. 142) having two long slots (Fig. 7 shows long slot 140 and the slot parallel to slot 140) and two short slots (Fig. 7 shows short slots 230 and 232), wherein the two long slots are parallel to one another (Fig. 7 shows slot 140 is parallel with the slot across from it), and wherein the two short slots are perpendicular to the long slots and parallel to one another (Fig. 7 shows slots 230 and 232 are parallel).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Albero’s base plate (ref. 6) to incorporate the teachings of Teags to add two long slots and two short slots (see Teags’ Fig. 7). The motivation would have been because this provides spaces for the tabs of the other components to be inserted into.
Albero as modified fails to disclose a second square base plate having two long slots and two short slots, wherein the two long slots are position parallel to one another, and wherein the two short slots are perpendicular to the long slots but position parallel to one another. However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also MPEP § 2144.04. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Albero’s display mount (ref. 2) to have more than one base plate (Albero’s base plate 6 modified to be square and further modified by Teags two have slots). The motivation would have been because adding a second base plate provides additional support and rigidity to the entire display mount.
Claim 2 (as best understood), Albero teaches a door hardware display mount (Fig. 1-2 show a door hardware display mount 2) comprising:
a first rectangular panel (ref. 4) having a first face, a second face, a first side, a second side, a bottom edge (see annotated Fig. 2), and at least one large aperture offset from the first side by a first backset dimension and offset from the second side by a second backset dimension (annotated Fig. 2 shows at least one large aperture 3 offset from the first side by a first backset dimension and offset from the second side by a second backset dimension), and wherein the bottom edge of the first rectangular panel includes a tab (see annotated Fig. 2 for tab 8);
a second rectangular panel having a first face and a second face, wherein the first face of the second rectangular panel includes at least one large aperture with a first backset dimension from a first side of the second rectangular panel and a second backset dimension from a second side of the second rectangular panel (Second rectangular panel 4 is a mirror of first rectangular panel 4. Annotated Fig. 2 shows the second face of second rectangular panel 4. While not shown, the first face is opposite the second face. Aperture 3 is also shown and has first and second backset  dimensions), and wherein a bottom edge of the second rectangular panel includes a tab (see annotated Fig. 2 for tab 8);
a first rectangular side panel (ref. 5) having a first long edge, a second long edge, a first short edge, a second short edge, at least one small aperture (see annotated Fig. 2), wherein the first short edge is flat (annotated Fig. 2 shows the first short edge is flat) and the second edge includes a tab protruding from the second edge (annotated Fig. 2 shows a tab 9 protruding from the second short edge of first rectangular side panel 5);
a second rectangular side panel having a first long edge and a second long edge, a first short edge and a second short edge, and at least one small aperture (second rectangular side panel 5 is a mirror of first rectangular side panel 5), wherein the first short edge is flat and the second edge includes a tab (annotated Fig. 2 shows the first short edge is flat);
a first base plate (see annotated Fig. 2 for base plate 6).
Albero fails to teach slots along the edges of the first and second sides of the first and second rectangular panels. However, Teags teaches wherein the second face of the first rectangular panel includes two slots in the second face along an edge of the first side of the first rectangular panel and two slots in the second face along an edge of the second side of the first rectangular panel (Fig. 8 shows slots 170 along an edge of first side 172 and slots 174 along an edge of second side 176 of first rectangular panel 28), wherein the second face of the second rectangular panel includes two slots in the surface along an edge of the first side of the second rectangular panel and two slots in the surface along an edge of the second side of the second rectangular panel (Fig. 8 shows slots 186 along an edge of first side 188 and slots 190 along an edge of second side 192 of second rectangular panel 30).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Albero’s rectangular panels (ref. 4) to incorporate the teachings of Teags to add slots along the edges of the sides of the rectangular panels. The motivation would have been because this provides spaces for mating the rectangular panels with the other components of the display box.
Albero as modified fails to teach that the slots are recessed. However, the court has held that claims which read on the prior art except with regard to the position of certain elements were held unpatentable because shifting the position of these elements would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). See also MPEP 2144.04.VI(C). Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Albero in view of Teags to move the placement of the slots so they are recessed within the second face of the rectangular panels, i.e. the slots do not go all the way through to the first face of the rectangular panels. The motivation would have been because hiding the slots allows consumers to focus on the display instead of getting distracted by the mount and its assembly.
While Albero teaches tabs (ref. 9) on the first and second rectangular side panels (ref. 5), Albero as modified fails to teach that both long edges include two tabs each. However, Teags teaches wherein both long edges include two tabs each (Fig. 6 shows tabs 150 on first long edge 152 and tabs 154 on second long edge 156 of rectangular side panels 18 and 20).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Albero’s rectangular side panels (ref. 5) to incorporate the teachings of Teags to add tabs (Teags, ref. 150, 154) along both long edges. The motivation would have been because this allows the rectangular side panels to mate with the slots on the rectangular panels.
Albero as modified fails to teach that the first base plate (ref. 6) is square. However, the court has held that the configuration of the claimed base plate was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed base plate was significant. See MPEP § 2144.04. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Albero’s first base plate (ref. 6) to be square. The motivation would have been for aesthetic purposes.
Albero as modified also fails to teach that the base plate has slots. However, Teags teaches a base plate (ref. 142) having two long slots (Fig. 7 shows long slot 140 and the slot parallel to slot 140) and two short slots (Fig. 7 shows short slots 230 and 232), wherein the two long slots are parallel to one another (Fig. 7 shows slot 140 is parallel with the slot across from it), and wherein the two short slots are perpendicular to the long slots and parallel to one another (Fig. 7 shows slots 230 and 232 are parallel).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Albero’s base plate (ref. 6) to incorporate the teachings of Teags to add two long slots and two short slots (see Teags’ Fig. 7). The motivation would have been because this provides spaces for the tabs of the other components to be inserted into.
Albero as modified fails to disclose a second square base plate having two long slots and two short slots, wherein the two long slots are position parallel to one another, and wherein the two short slots are perpendicular to the long slots but position parallel to one another. However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See also MPEP § 2144.04. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Albero’s display mount (ref. 2) to have more than one base plate (Albero’s base plate 6 modified to be square and further modified by Teags two have slots). The motivation would have been because adding a second base plate provides additional support and rigidity to the entire display mount.
Claim 3 (as best understood), Albero as modified fails to explicitly disclose that the display mount (ref. 2) can be packed flat. However, Teags teaches wherein the door hardware display mount components are configured to be packed flat for shipping (Col. 4, lines 49-53, states that the components can be shipped in their unfolded, i.e. flat, configuration).	It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Albero’s display mount (ref. 2) to incorporate the teachings of Teags to make the components be capable of being shipped flat (Teags, col. 4, lines 49-53). The motivation would have been because this allows the entire device to be disassembled for reshipment and reuse (Teags, col. 4, lines 49-53).
	Claim 4 (as best understood), Albero teaches wherein the first and second rectangular panels include a single large aperture each (annotated Fig. 2 shows a large aperture is define on the faces of the first and second rectangular panels 4), and the first rectangular side panel includes a plurality of small apertures (annotated Fig. 2 shows the first rectangular side panel 5 includes a plurality of small apertures).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hufford et al. (US 3786578 A) teaches a display mount for door hardware having a front and a back shell with a large aperture on their front surfaces and a small aperture on one of the side surfaces. However, Hufford fails to teach slots and tabs on the shells, more than one aperture, or base plates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631